Exhibit 10.1
 
AMENDMENT TO AGREEMENT


This Amendment to the Unsecured Promissory Note, as of August 23, 2009, is made
by and between Mr. William Plummer et al (hereinafter referred to as the
“Maker”) and United eSystems, Inc. (”Debtor”) who hereby agree as follows:


WHEREAS, Maker and Debtor entered into an Unsecured Promissory Note (hereinafter
the “Agreement”) dated as of August 22, 2008 (all capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement);


WHEREAS, the Maker and Debtor desire to amend the Agreement to modify certain
terms and dates included in the original Agreement;


NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements herein contained and other good and valuable consideration,
Debtor and Maker hereby mutually enter into this Amendment to the Agreement as
follows:


1.  
In lieu of the scheduled payment due under the original Agreement through the
date of this Agreement, Maker agrees to allow Debtor to make one payment of
$30,000.00 upon execution of this Amendment, which shall be applied to the
outstanding principal balance.  Maker will allow Debtor to make monthly interest
payments thereafter computed on the then outstanding principal balance, and
based upon the rate of interest stated in the Agreement, commencing September
23, 2009.  The remaining principal payment of $150,000.00 shall not be due under
the Agreement until Maker notifies Debtor otherwise upon thirty (30) days
advance written notice.



2.  
Although Maker’s Promissory Note is unsecured and subordinate to the Thermo
Credit Note and the Sorrentino Note, upon execution of the Agreement, Debtor
agrees to file a UCC-1 (with permission of Thermo Credit and Sorrentino) in
favor of Maker so that once the Thermo Credit and Sorrentino Notes have been
extinguished, Maker’s Note shall have a secured first position on the Assets of
the Debtor.



3.  
All payments under this Amendment may be made within five (5) business days of
the due date without penalty or default.



4.  
Debtor hereby certifies that:



a.  
all of the representations and warranties contained in the Agreement are true
and correct as of the date thereof;

b.  
the Debtor is not in default under the Agreement;

c.  
no event of default has occurred and is continuing;

d.  
Debtor has not breached any covenant contained in the Agreement; and

e.  
The Agreements are in full force and effect as of the date hereof.

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.  
Except as set forth above, all of the remaining terms, provisions and conditions
of the Agreements shall remain in full force and effect.



IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the date first above written.




William Plummer, et al.


By: /s/ William Plummer

            Name: William Plummer
Title: Individual and on behalf of others




DEBTOR
UNITED ESYSTEMS, INC.


By: /s/ Walter Reid Green, Jr.

            Name: Walter Reid Green, Jr.
Title: Chief Executive Officer
 
 